Citation Nr: 0826397	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-17 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

2.  Entitlement to a compensable rating for perforation of 
the tympanic membrane of the left ear, secondary to otitis 
media.

3.  Entitlement to an increased disability rating for 
service-connected left knee injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1977 to July 1979.

Service connection for perforation of the tympanic membrane 
of the left ear was initially granted in September 1979 and a 
noncompensable (0 percent) disability rating was assigned.  
Service connection for bilateral hearing loss and residuals 
of a left knee injury were initially granted in June 2002; a 
noncompensable (0 percent) disability rating was assigned for 
the hearing loss and a 10 percent disability rating was 
assigned the knee injury.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana which continued the veteran's 
disability ratings for service-connected bilateral hearing 
loss and perforation of the left tympanic membrane of the 
left ear at 0 percent disabling.  The decision also continued 
the veteran's left knee injury at 10 percent disabling.  The 
veteran disagreed with the assigned disability ratings and 
subsequently perfected an appeal as to those issues, which 
are now before the Board.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's bilateral hearing loss is currently manifested 
by no more than level I hearing impairment in the right ear 
and level I hearing impairment in the left ear.

2.  The competent medical evidence of record indicates that 
the veteran's tympanic membrane of the left ear is intact 
with normal mobility.

3.  The competent medical evidence of record indicates that 
the veteran's left knee disability is not shown to be 
manifested by more than functional impairment due to pain.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2007).

2.  The criteria for the assignment of a compensable 
disability rating for perforation of the left tympanic 
membrane are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.87, Code 6211 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected left knee disability are not 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letters dated in May 
2005, August 2007, and April 2008.  To the extent that any 
required notice was not provided prior to the initial 
unfavorable adjudication, the record reflects that the claim 
was subsequently readjudicated and the appellant was provided 
supplemental statements of the case.  Thus, the Board 
concludes that it has discharged its duty to notify and finds 
no prejudice in proceeding with adjudication of the appeal.  

The Board notes that it has considered the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.

The Board has also considered the recent case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), wherein the Court 
held that, for an increased-compensation claim, section 
5103(a) compliant notice must meet the following four part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

In the present appeal, the veteran did not receive notice as 
to the effective date element as required by Dingess until an 
August 2007 letter.  Despite the error as to timeliness, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision because as noted above, the 
veteran's claims were subsequently readjudicated.  

Similarly, the RO issued notice compliant with the holding in 
Vazquez-Flores in April 2008, and his claims were 
subsequently readjudicated in a Supplemental Statement of the 
Case (SSOC) in June 2008.  Shortly thereafter, the veteran's 
attorney submitted a statement indicating that the veteran 
had no further evidence to submit and that he waived the 
remainder of the 60-day period that he had to respond 
following the SSOC.  She specifically requested that his case 
be forwarded to the Board immediately for consideration.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App.121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

The RO provided the veteran with an examination for his 
bilateral hearing loss and for perforation of the tympanic 
membrane of the left ear most recently in June 2005.  The RO 
also provided the veteran with an examination for his left 
knee disability in June 2005, and most recently in March 
2008.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disabilities since he was last examined.  
See 38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds these 
examination reports are thorough and consistent with 
contemporaneous outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision. 

Bilateral Hearing loss

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  



In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

Table VIA, which measures hearing impairment based only on 
puretone threshold average, will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  See 38 C.F.R. § 4.85 
(2007).

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent. Id. 

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.  As indicated 
above, the resolution of this issue involves determining the 
level of acuity in each ear.

VA audiological evaluation in June 2005, puretone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
35
LEFT
25
20
25
25
30

The pure tone threshold average for the right ear was 20 and 
for the left ear was 25.  The veteran's speech recognition 
ability for the right ear was 96 percent and for the left ear 
was 92 percent.  

Review of the results of the June 2005 VA audiology 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a non-compensable percent disability rating.  That 
is, the combination of level I in the right ear with level I 
in the left ear results in a 0 percent rating.

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, neither ears show 
thresholds of 55 or greater in any of the four Hertz 
frequencies.  38 C.F.R. § 4.86(a) thus is not applicable.  In 
addition, there is no evidence of 30 or less at the 1000 
Hertz frequency or 70 or greater at the 2000 Hertz frequency 
in either ear, so (b) is also inapplicable.

The VA examination report of record documents that the 
veteran has diminished hearing.  This is not in dispute -- 
service connection is assigned only where hearing loss 
exists.  See 38 C.F.R. § 3.385 (2007).  With respect to the 
assignment of an increased rating, the question which must be 
answered by the Board is whether the schedular criteria have 
been met.  The schedular criteria are specific, and as 
explained above the veteran's hearing loss is not of 
sufficient severity to warrant an increased rating.  See 
Lendenmann, 3 Vet. App. at 349.

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court was presented with the question of whether it 
is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

The veteran's claim for an increased disability rating was 
filed in March 2005.  In this case, therefore, the relevant 
time period is from March 2004 to the present.  However, 
there is no evidence during this period establishing that the 
veteran's service-connected bilateral hearing loss is 
compensably disabling.  Throughout the period starting in 
March 2004, there were no clinical findings sufficient to 
justify the assignment of a higher or lower rating based on 
restriction of activity.  Accordingly, staged ratings are not 
appropriate.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected bilateral 
hearing loss disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address whether referral for an extraschedular 
rating is warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected bilateral hearing loss.  The 
benefit sought on appeal is accordingly denied. 

Perforation of the tympanic membrane 

Perforation of the tympanic membrane warrants a non-
compensable (0 percent)  disability rating.  A noncompensable 
evaluation is the only, and therefore the maximum, rating 
available under Diagnostic Code 6211.  38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2007).

In this case, the veteran seeks a compensable disability 
rating for his service-connected perforation of the left 
tympanic membrane, secondary to otitis media. 

The results of the June 2005 VA audiology examination reflect 
that the veteran was subjected to moderate exposure due to 
gun-fire and motor pool noise while in service.  The VA 
examiner concluded that while the veteran had some thickening 
of his left eardrum, his tympanic membranes were intact with 
mobility.  The Board notes that the examination report 
evidences no current perforation of the left tympanic 
membrane.

The Board notes that a compensable rating for tympanic 
membrane perforation, even if currently diagnosed, is not 
provide for under any applicable provision.  Similarly, 
thickening of the left ear drum, absent some other disease 
process, also does not warrant a compensable rating under any 
applicable provision.  As service-connected perforation is 
not shown to have any current manifestations for which a 
compensable rating is available, the Board finds that the 
preponderance of the evidence is against the claim.

Knee disability

At the outset of this discussion, the Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under Diagnostic Code 5257, a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Code 5257.

Arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98, 63 
Fed.Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed.Reg. 63604 
(1997).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Code 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  According to a recent General Counsel opinion, separate 
ratings based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint.  
VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004). 

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.  

Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

The record reflects that the veteran's service-connected left 
knee disability was originally evaluated as 10 percent 
disabling under Diagnostic Code 5299-5257 in the June 2002 
rating decision.  The RO noted at the time that the evidence 
did not demonstrate recurrent subluxation or lateral 
instability; however, the RO chose this code as being closely 
analogous to his disability, apparently finding that his 
complaints of pain on palpation, painful motion, and abnormal 
gait constituted slight overall impairment in the left knee.

Thereafter, in the August 2005 rating decision that is the 
subject of the current appeal, the RO determined that the 
veteran's disability was more appropriately rated under 
Diagnostic Code 5260 based on the evidence of slight 
limitation of flexion accompanied by symptoms demonstrating 
functional loss, including pain, fatigability, and lack of 
endurance.  The RO further found that a rating in excess of 
10 percent was not warranted.

As noted, any change in diagnostic code by a VA adjudicator 
must be specifically explained.  See Pernorio, supra.  As an 
explanation was provided in this case, the Board finds that 
the RO acted in accordance with the law.  Nevertheless, the 
Board will consider with higher or separate disability 
ratings are warranted under any diagnostic code applicable to 
the knee.

During the pendency of this appeal, the veteran has 
complained of instability and "giving out" any time he 
stands up from a sitting position regarding his service 
connected knee disability.  However, physical examination has 
been repeatedly negative for objective evidence of left knee 
instability.  For example, the June 2005 examiner concluded 
that the veteran had good stability of the medial and lateral 
collateral ligament and anterior and posterior cruciate 
ligament.  The examiner further concluded that the veteran's 
McMurray and Lachman's tests were negative.  Finally, the 
Board notes that the March 2008 VA examiner concluded that 
the veteran's left knee was negative for drawer signs, 
Lachman's, and McMurray's.  As there is no objective evidence 
of either recurrent subluxation or lateral instability on 
either examination, the Board finds that a compensable rating 
under Diagnostic Code 5257 is not warranted.  

The Board also notes that both VA examinations revealed no 
limitation of extension in the left knee so as to warrant a 
compensable rating under Diagnostic Code 5261.  Although some 
slight limitation of flexion was noted during the June 2005 
and March 2008 VA examinations, at 130 and 120, respectively, 
neither finding supports the award of a compensable rating 
under Diagnostic Code 5260.  

The Board also observes that the March 2008 VA examination 
reflects a diagnosis of left knee traumatic arthritis.  When 
arthritis is present and is accompanied by some limitation of 
motion, and the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis) and Code 5010 (traumatic 
arthritis).  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, which must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2000), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

The June 2005 VA examiner noted that the veteran's complaints 
of a flare-up of pain in his left knee when squatting or 
going up and down stairs.  It was further noted that the 
veteran was not able to run due to the increase in pain.  The 
examiner also found the veteran's gait was with mild limping 
on the left due to left knee joint pain and that pain started 
at flexion of 130 degrees.  Finally, the examiner found that 
during repetitive motion of the left knee joint, the veteran 
had increased pain, easy fatigability, and lack of endurance.  
The veteran was diagnosed with chronic pain in the left knee 
joint with flare-ups during repetitive motion.

The March 2008 VA examiner also noted the veteran's 
complaints of constant aching pain, weakness, fatigability, 
stiffness, and swelling.  Finally, the May 2008 VA outpatient 
reports reflected diffuse tenderness in the knee joint upon 
physical examination and an increase in pain beginning at 90 
degrees flexion.  

The Board finds, however, that the manifestations of 
arthritis are already contemplated by his current 10 percent 
evaluation.  As discussed above, in the August 2005 rating 
decision, the RO noted that the veteran had only slight 
limitation of flexion in the knee, but nevertheless found 
that a 10 percent rating was warranted under Diagnostic Code 
5260 based on the symptoms of functional loss shown on 
examination, such as painful motion, fatigability, and lack 
of endurance.  Therefore, the Board finds that assigning a 
disability rating under Diagnostic Codes 5003 or 5010 are not 
appropriate, as the disability rating currently assigned 
already contemplates an otherwise noncompensable degree of 
limitation of motion verified by objective evidence of 
symptoms such as painful motion.  38 C.F.R. § 4.14 (2007).

Furthermore, as the functional loss shown on examination is 
also already contemplated by the 10 percent rating currently 
assigned, and the Board finds that higher rating on the basis 
of functional loss as contemplated by Deluca is not 
warranted.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  Schafrath v. Derwinski, supra.  However, 
the veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities.  On the contrary, evidence 
of record reflects that the veteran is currently pursuing 
vocational rehabilitation in an attempt to obtain employment.  
The record also does not show that he necessitated frequent 
periods of hospitalization; or that the nature of his 
disability has otherwise rendered impractical the application 
of the regular schedular standards utilized to evaluate the 
severity of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating for his service 
connected left knee disability and the benefit of the doubt 
rule does not apply.  Assignment of staged ratings also does 
not apply.
Hart v. Mansfield, supra.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to a compensable disability rating for service-
connected perforation of the left tympanic membrane, 
secondary to otitis media is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for left knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


